Citation Nr: 0030162	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-17 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for lumbar strain with 
disc protrusion at L5-S1 and gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1971 to 
July 1975.  

This appeal arises from an April 1999 rating action of the 
No. Little Rock, Arkansas, regional office (RO). 

The issue of entitlement to service connection for lumbar 
strain with disc protrusion at L5-S1 and gout will be 
addressed in the Remand portion of this decision. 


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
productive of moderate disability.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

While this case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000 (effective November 9, 2000).  The 
record shows that two VA examinations have been conducted and 
the RO has obtained the private medical records as requested 
by the veteran.  The Board is satisfied that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2000).

The United States Court of Appeals for Veterans Claims (Court 
has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups. In addition, the 
Court stated that 38 C.F.R. § 4.45 (1999) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2000). (See 
also

The RO has assigned a 10 percent rating for bilateral pes 
planus in accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5276 (2000).

Under Diagnostic Code 5276, a 10 percent evaluation is 
contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted where there is bilateral severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation, and accentuated use, indication 
of swelling on use, and characteristic callosities.

Service medical records show that the veteran was evaluated 
on several occasions for pes planus.  A VA examination was 
conducted in August 1975.  X-rays taken of the veteran's feet 
were normal and showed that he had "a pretty good" arch on 
both sides.  A physical examination of the veteran's feet 
demonstrated that they were flat with a mild bulge of the 
medial border of the right foot, third degree pes planus on 
the right, a slightly less flattening on the left, a normal 
longitudinal and transverse arch present on laying down, a 
flattening out of both arches on weightbearing, no corns or 
calluses, and no local tenderness of the plantar surface of 
either foot.  The examiner diagnosed third degree pes planus.  

Based on this medical evidence, the RO, by a September 1975 
rating action, granted service connection for pes planus and 
assigned a 10 percent evaluation.  The 10 percent rating has 
remained in effect.

The veteran was treated at a private facility during 1998 and 
1999 for various disorders.  In January 1999, the veteran 
complained of pain in both of his feet.  

At an April 1999 VA podiatry examination, the veteran 
reported that his feet constantly ache.  He stated that he 
has never sought professional care for his feet and that he 
seeks care "mostly" for his back.  The evaluation 
demonstrated normal pulses, normal skin with no calluses, low 
flexible medial arches, and normal range of motion.  X-rays 
showed a low calcaneal pitch angle and normal alignments.  
The examiner assessed congenital flexible low arches which, 
in his opinion, were unchanged in structure and concluded 
that he was unable to relate all of the veteran's pain to the 
physical findings.  The examiner prescribed new arch supports 
because the veteran had never tried inlays since he left 
service.  

A July 1999 statement from a private physical therapist is to 
the effect that the veteran was seen for bilateral pes 
planus, worse on the right side.  The bilateral pes planus 
caused postural and gait abnormalities.  

A hearing was conducted at the RO in September 1999.  At that 
time the veteran testified that he had continuous aching and 
calluses as well as periodic swelling.  He indicated that 
leather shoes caused his feet to swell.  He stated that the 
inserts, which he used in soft shoes, helped to alleviate 
these symptoms.  He testified that over the last year he had 
to take a lot of sick leave due to his feet and back.

A VA examination was conducted in September 1999.  At that 
time the veteran reported that he worked for the State in the 
Human Resources Department.  He stated that his feet burned 
and ached to his ankles, that he wears arch supports of a 
molded variety, and that he is unable to wear hard leather 
shoes because they cause his feet to swell.  

A physical evaluation demonstrated that the veteran was 
wearing a soft suede desert boot with molded arch supports 
inserted, that he had pronation of his forefoot with slight 
lowering of his longitudinal arch in the standing position, 
that the central part of his arch lacked one centimeter 
contacting the floor, and that the plantar aspect of his feet 
did not show signs of callous or areas of friction.  The 
veteran had 10 degrees of dorsiflexion of both ankles, 
40 degrees of plantar flexion of both ankles, and no pain on 
the extremes of these ranges of motion.  When the veteran's 
knee was extended and his foot was held in inversion, his 
foot had a tendency to remain in 15 degrees of plantar 
flexion.  In order to dorsiflex the foot, a mid-foot break 
would occur.  The examiner explained that the veteran's ankle 
range of motion was complete for the veteran but that testing 
indicated some tightening of the heel cord.  

X-rays taken of the veteran's feet showed some lowering of 
the longitudinal arches in the lateral projection as well as 
a slight spur at the base of the great toe (the proximal 
phalanx) in both feet.  The examiner provided an impression 
of bilateral pes planus.  In addition, the examiner expressed 
his opinion that the veteran was functional as far as his pes 
planus is concerned.  

To summarize, the veterans statements describing the symptoms 
associated with the bilateral pes planus are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In this regard, the recent VA examination demonstrated 
complaints of burning and aching from the feet to the ankles 
and the veteran has reported swelling on use.  The evaluation 
showed pronation of the forefoot on standing.  However, there 
was only slight lowering of the longitudinal arch.  
Additionally there were no callosities.  and range of motion 
was described as normal without evidence of pain on extremes 
of range of motion testing.  Also the examiner described the 
veteran is functional as far as his pes planus was concerned.  
Accordingly the Board finds that the criteria for severe 
impairment has not been met and a higher rating is not 
warranted.  The 10 percent in effect contemplates moderate 
disability and adequately reflects the degree of functional 
impairment as set forth in the Deluca case.  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt doctrine.  38 C.F.R. § 4.3 
(2000).  The veteran's increased rating claim for this 
service-connected disability must, therefore, be denied.  


ORDER

Entitlement to an increased rating for service-connected 
bilateral pes planus is denied.  


REMAND

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000 (effective November 9, 2000).  The RO 
has not had the opportunity to review the veteran's claim in 
conjunction with this new legislation.  

The veteran has asserted that he first injured his back and 
legs towards the end of his basic training in the summer of 
1971.  He also asserts that the service connected pes planus 
caused his back disorder.  

The Court held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In September 1999, the veteran underwent a VA examination.  
The examiner diagnosed a back condition defined as 
degenerative arthritic spur formation of vertebral bodies at 
multiple levels with partial ankylosis as well as localized 
protrusion at L5-S1 ventral disc which was minimal to the 
left at the S1 exit. According to the examiner, these lesions 
are primary lesions in the axial skeleton and, because of the 
degree of development and the appearance on x-rays, there 
cannot be a causal relationship between his flat feet and his 
back complaints.  The examiner did not indicate whether the 
pes planus aggravates the low back disorder.

Further review of the claims folder indicates that the 
veteran was treated for degenerative disc disease or 
osteoarthritis of his spine in August 1998 and October 1998.  
In a July 1999 private medical statement, a physician noted 
that the veteran was referred to therapy for the arthritis in 
his back.  These records do not appear to have been obtained 
and associated with the veteran's claims folder.  
Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  It is requested that the RO review 
the veteran's claim in conjunction with 
the recent legislation, Veterans Claims 
Assistance Act of 2000, and undertake all 
necessary action and development to 
comply with this legislation. 

2.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment for back disability since his 
separation from active duty to the 
present which are not already on file.

3.  The claims folder should be referred 
to the same VA physician who performed 
the September 1999 VA examination.  The 
physician is requested to review the 
claims folder and in an addendum render 
an opinion as to whether it is as likely 
as not that the service connected pes 
planus aggravates the veteran's low back 
disorder.  If the examiner desires 
additional tests or examinations, they 
should be performed.  A complete rational 
for any opinion given should be included 
in the addendum.

4.  In the event that the same VA 
physician who performed the September 
1999 examination is not available, the 
claims folder should be referred to 
another specialist in order to obtain the 
requested opinion.

5.  Thereafter, the RO should 
re-adjudicate the issue of in appellate 
status.  If the benefit sought remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case.  They 
should then be given the appropriate time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

 



